Case: 14-60609      Document: 00513287596         Page: 1    Date Filed: 11/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-60609
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                       November 30, 2015
                                                                            Lyle W. Cayce
EDWARD V. RAY, JR.,                                                              Clerk


                                                 Plaintiff-Appellant

v.

CORRECTIONS CORPORATION OF AMERICA; MIRANDA RANKIN,
Principal; SHIRLEY SPEIGHT, Library Aide; P. HAIL, CDCR Representative;
C. BURNS, Associate Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:12-CV-118


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Edward V. Ray, Jr., California prisoner # F73521,
filed a 42 U.S.C. § 1983 complaint alleging that he was denied access to the
courts while incarcerated at the Tallahatchie County Correctional Facility
(TCCF) in Tutwiler, Mississippi.           Ray alleged in his complaint that the
inadequate access to updated legal materials at TCCF caused him to dismiss


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60609     Document: 00513287596    Page: 2   Date Filed: 11/30/2015


                                 No. 14-60609

meritorious federal habeas claims in his petition pending before the Northern
District of California. The district court granted the defendants’ motion for
summary judgment, and Ray timely appealed.
      This court reviews the grant of a motion for summary judgment de novo.
Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment is warranted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” FED. R. CIV. P. 56(a). The court draws all reasonable inferences
in favor of Ray, the nonmoving party. Haverda v. Hays County, 723 F.3d 586,
591 (5th Cir. 2013).
      The summary judgment evidence indicates that Ray was not forced to
dismiss his federal habeas claims, but rather chose to do so on his own motion.
Further, at no point did Ray assert that he was dismissing his habeas claims
because of a limited access to legal materials at TCCF. As Ray failed to show
that the defendants’ actions caused him to dismiss his federal habeas claims,
the district court did not err in granting the defendants’ summary judgment
motion. See Lewis v. Casey, 518 U.S. 343, 351-52 (1996). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2